Citation Nr: 0721769	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-06 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fargo, North Dakota


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151(a) for status-post right bunionectomy and correction 
of hammertoe, right second toe.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from January 1970 to March 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Fargo, North 
Dakota.

The veteran originally sought entitlement to compensation 
under 38 U.S.C.A. § 1151 for status post bunionectomy of the 
right foot and correction of hammertoe of the second right 
toe in July 2001.  The claim was based on VA surgeries on his 
right foot in 1997.  His claim was denied in a June 2002 
rating decision.  Notice of the rating action was provided 
that same month.  The veteran failed to appeal that decision 
and it became final.  See 38 U.S.C.A. § 7105.  

The veteran again submitted a claim for benefits because of 
problems with his right foot in April 2005.  The veteran 
stated that he had problems with his foot in service, which 
progressively worsened since that time.  He said that he felt 
that he should be compensated for his disability.  The 
veteran further stated that he was only going to go back to 
1996 because that it is when his foot was "screwed up."

The RO wrote to the veteran to provide the required notice in 
the development of his claim in June 2005.  The RO identified 
the issue as a claim for compensation benefits under 
38 U.S.C.A. § 1151 and that new and material evidence was 
required to reopen the claim based on the prior final denial 
in June 2002.  The separate issue of entitlement to service 
connection, on a direct basis, was not addressed in the 
letter.

The RO denied the veteran's claim in August 2005.  The RO 
styled the issue as a claim for service connection for status 
post bunionectomy, right and correction of hammertoe, 2nd, 
right.  However, the adjudication was clearly based on a 
claim for benefits under 38 U.S.C.A. § 1151.  The RO 
determined that new and material evidence had not been 
received to reopen the claim.  There was no adjudication of a 
direct service connection claim at that time.  The issue 
continued to be characterized in the same manner in the 
February 2006 statement of the case (SOC).  Moreover, the 
reasons and bases for confirming the denial of the claim were 
the same as that expressed in the rating decision.

The RO issued a supplemental statement of the case (SSOC) in 
April 2006.  The RO included the issue of service connection 
for right bunionectomy and correction of hammertoe, second 
toe, for the first time in the SSOC.  However, this practice 
is not permitted.  An SSOC cannot be used to announce a 
decision by the agency of original jurisdiction on issues not 
previously addressed in the SOC.  See 38 C.F.R. § 19.31(a) 
(2006).  This issue must first be addressed by a rating 
decision.  Then, if the veteran perfects an appeal regarding 
any aspect of that rating decision, the issue can be 
forwarded to the Board for appellate review.  

In addition, as the inclusion of the service connection issue 
in the SSOC was the first reference to service connection, 
the RO has not provided the veteran with the required notice 
concerning this issue.  

As there has been no proper adjudication of the issue 
involving direct service connection for the veteran's 
bunionectomy, the issue is referred to the RO for such 
further development as may be necessary.  The only issue 
properly on appeal is that for compensation benefits under 
38 U.S.C.A. § 1151.

Additionally, the veteran testified at a video conference 
Board hearing in September 2006 before the undersigned.

The instant decision grants the veteran's request to reopen 
his claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151(a) for right bunionectomy and correction of hammertoe, 
second toe.  The underlying substantive claim is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 2002 rating decision, the RO denied 
the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151(a).  

2.  The evidence added to the record subsequent to the June 
2002 rating decision 
is neither cumulative or redundant and relates to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision denying the veteran's claim 
for compensation under 38 U.S.C.A. § 1151(a), is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000).

2.  New and material evidence has been received since the 
June 2002 rating decision, and the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151(a) is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the new law does not preclude the Board from 
adjudicating the question of whether new and material 
evidence has been presented to reopen the veteran's 1151 
claim.  This is so because the Board is taking action 
favorable to the veteran by reopening the claim of service 
connection for a low back disability and a decision at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Discussion

The RO initially denied service connection for a right foot 
disability in a June 2002 rating decision.  

The claims file contains a copy of a verification that the 
June 2002 rating decision was provided to the veteran with 
appropriate appellate rights.  Thus, the unappealed June 2002 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

By regulation, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before the RO at the time of the last final June 
2002 rating decision included service medical records, VA 
treatment records and the veteran's statements.  Based on 
such evidence, the RO denied the claim, concluding that VA 
surgeries were not shown to be the proximate cause of 
additional disability in the veteran's right foot.  

Pertinent evidence received since the last final June 2002 
rating decision includes private medical records showing that 
the veteran underwent further right foot surgery subsequent 
to the challenged VA procedures.  This information is 
suggestive of additional disability of the right foot.  
Moreover, the evidence subsequent to June 2002 also includes 
a June 2006 letter written by Manuel C. Harris, DPM., which 
appears to indicate a relationship between the surgeries 
performed by VA and the veteran's continued right foot 
problems.

The Board finds that the evidence detailed above is new and 
material as the evidence bears directly on matters not 
previously of record and relates to an unestablished fact 
necessary to substantiate the claim.  Indeed, although not 
definitive, Dr. Harris' June 2006 letter at least 
peripherally addresses the causal relationship between the 
current right foot problems and the VA surgeries in question.  
Therefore, the requirements for new and material evidence 
under 38 C.F.R. § 3.156(a) have been met and the veteran's 
request to reopen his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151(a) for 
right bunionectomy and correction of hammertoe, second toe is 
reopened.  In reaching this conclusion, the evidence is at 
least in equipoise, and the benefit of the doubt doctrine has 
been applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

A claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151(a) for right bunionectomy and correction of hammertoe, 
second toe is reopened, and to this extent, the appeal is 
granted.




REMAND

Under the pertinent law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death was service 
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  See 38 C.F.R. § 3.361(b) (2006).  

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
does not establish cause.  See 38 C.F.R. § 3.361(c)(1) 
(2006).  

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. § 3.361(d) (2006).  
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability or death (see 38 C.F.R. 
§ 3.361(c)) and (i) that VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider or (ii) that VA furnished the hospital care, medical 
or surgical treatment, or examination without the veteran's 
or, in appropriate cases, the veteran's representative's 
informed consent.  See 38 C.F.R. § 3.361(d)(1).  

Finally, the determination of whether the proximate cause of 
a veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  See 
38 C.F.R. § 3.361(d)(2).  The regulation further provides 
that, in determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of § 17.32 of chapter 38 C.F.R.  See 38 C.F.R. 
§ 3.361(d)(2).  

The veteran alleges that he suffers from additional 
disability as a result of two surgeries performed at the VA 
medical center in Iron Mountain, Michigan, in 1997.  
To determine if the veteran suffered a greater right foot 
disability as a result of his VA surgeries, the veteran 
should be afforded a VA examination.  The VA examiner should 
be given complete medical records, including radiology 
reports, from the veteran's private physician, Dr. Harris.  
The claims file does not appear to contain Dr. Harris' 
complete records.  The Board notes that the claims file does 
not contain any definitive medical opinions as to the whether 
the veteran's right foot disability was greater as a result 
of the VA surgeries.  While Dr. Harris discussed the 
veteran's two previous VA surgeries, he did not provide a 
definitive opinion pertinent to the 38 U.S.C.A. § 1151 claim.  



Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary 
authorization, seek to obtain all 
outstanding records of private treatment, 
including radiology reports, by Dr. 
Harris for the veteran's right foot 
disability.  

2.  After completion of the above action, 
arrange for the veteran to be afforded a 
VA examination by an appropriate examiner 
to evaluate the veteran's 38 U.S.C.A. 
§ 1151 claim.  The claims folder must be 
made available to, and reviewed by, the 
examiner.  The examination report should 
include any indicated tests or studies.  
Following a review of the record, and 
physical examination of the veteran, the 
examiner should provide an assessment as 
to the status of the veteran's right foot 
disability prior to the two 1997 VA 
surgeries, the status of his right foot 
afterwards, and the current status of his 
right foot.  The examiner should also 
provide opinions as to the following:

Is there any additional disability of 
the right foot that was caused by VA 
treatment and/or two surgeries in 
1997?

If so, was the proximate cause of the 
disability due to carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar instance 
of fault on the part of VA in 
furnishing the hospital care, medical 
or surgical treatment, or examination?

Or, was any additional disability of 
the right foot caused by VA treatment 
not reasonably foreseeable, i.e., is 
there any additional disability that a 
reasonable health care provider would 
not have considered to be an ordinary 
risk of the treatment provided?

The examiner must provide a rationale for 
all opinions given.

3. After completion of the above and any 
additional development of the evidence 
deemed necessary, readjudicate the claim.  
If the decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
further appellate review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


